 OWEN'S IGA FOODLINERWilliam P.Owen d/b/a Owen's IGA Foodiiner andRetailClerksUnionLocal 1439,RetailClerksInternationalAssociation,AFL-CIO. Cases 19-CA-4329 and 19-CA-4342January 30, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn July 31, 1970, Trial Examiner George H.O'Brien issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake. certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Examin-er further found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint, and recommended that those allegationsbe dismissed. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer;nade at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, William P. Owen d/b/a Owen's IGAFoodliner, Spokane, Washington, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order. '1 In footnote5 of the TrialExaminer'sDecision,substitute"20" for "10"days.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE277GEORGE H. O'BRIEN,Trial Examiner:On June 9 and 10,1970, a hearing was held in the above-entitled matter inSpokane,Washington.The complaint, issued May 5, 1970,is based on charges filed by the Union on March 25 andApril 3,1969, as amended April 11, 1969,and alleges viola-tions of Section 8(a)(1) of the NationalLaborRelations Act.Upon the entire record in this proceeding,including myobservation of the witnesses and after due consideration ofthe posthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWilliam P. Owen d/b/a Owen's IGA Foodliner,hereincalled Respondent, owns and operates three retail grocerystores in Spokane,Washington.The gross annual sales ofthese three stores exceed $500,000 and include sales ofgoods from out of state valued in excessof $50,000. Respon-dent is an employer within the meaning of Section 2(2) ofthe Act engaged in commerce and in a business affectingcommercewithinthe meaning of Section 2(6) and(7) of theAct.11.THE LABORORGANIZATION INVOLVEDRetail Clerks UnionLocal1439, Retail Clerks Interna-tional Association,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges in substance and the answer deniesthat: (1) All employees of Respondent's store 1 located at29th Street and Regal Street, excluding supervisors andmeat department employees constitute an appropriate unitfor collective bargaining; (2) from and after February 19,1969, the Union represented a majority of the employees insaid unit; (3) between March 1 and 14, 1969, Respondentgranted benefits to employees to induce them to abandonthe Union; (4) the conduct of Respondent was of such anature as to preclude the holding of a fair election; and (5)"Respondenthas engagedin unfair labor practices of suchan extensiveand pervasive character as to require the is-suance of a bargaining order even in the absence of an8(a)(5) violation.The Sinclair Company v. N.L.RB.,395U.S. 575."B.Sequenceof EventsOn February 18, 1969, Randall Munro, a clerkin store 1went to theunionoffice in Spokane and signed an applica-tion for membership in the Union. On the same date AllenRobert Annis, a box boy, signed an application. On thefollowing day applications were signed by clerks Joan An-derson,Mark Weidman, and Catherine Usher. These fiveconstituted a clear majority of the employeesin the unithereinafter found appropriate for collectivebargaining.On the evening a,appropriate 19 union organizer ArnoldNeedam, called on Thelma M. Luckey at her home. Luckeyhad been employed as a clerk at Respondent's store 2 since188 NLRB No. 37 278DECISIONSOF NATIONALLABOR RELATIONS BOARDOctober 1965. She signed an application after being told byNeedham that a majority of Respondent's employees hadjoined the Union. On the following morning, February 20,Luckey learned by questioning her fellow employees atstore 2 that none had beets approached by the Union. Onthe eveningof February 21 she telephoned Needham andasked that h' application be returned, stating:I told iiim that I went to work the next day and Ifound out that no one else had been approached by theunion or had signed a card from our store and he ledme to believe a majority from our store had signed andthere wasn't.Needham complied. Two other clerks at store 2, Rose Wal-ters and Violet Willms, signed applications on February 21at the request of Needham. Within the week Luckey told herstore manager,Paul Meyer, that she had signed a card andthat it had been returned to her. Meyer made no comment.On some date toward the end of February or the begin-ofMarch Munro had a conversation with WilliamOwen. Munro told Owen that the employees at store 1 were"disappointed" by the fact that employees of a Safewaystore under union contract less than a block away werereceiving higher wages for the same work, and Respondent'semployees were thinking about joining the Union. Munroasked Owen what he would do if the store went union. Owenreplied: "There is nothing I can do. If the people want tojoin the Union there is no way I can stop them .... Oneof my stores is union, two of my stores are not union. Whatmatters to me is the wage percentage. I can work with theunion scale or without the unionscale. It doesn't matter tome. It is what the people want .... I wish we could negotiatetogether instead of going through a union, but that is up tothem." Munro asked if Owen wouldmeetwith the employ-ees if they desired sucha meetingand Owen replied that hewould meet if requested. Owen suggested that Munro talkto the other employees and see what they wanted.A day or two later Munro described to his fellow employ-ees,Anderson, Usher, Annis, Tom Wolfe, and Bernard F.(Bud) Bishop, his conversation with Owen. They decidedthat they "would like to have a meeting with Owen directl'so they could personally talk with him about the situation.Munro reported this decision to Owen who agreed to meetwith the employees of store 1 on the following Sunday,(probably) March 9, at 9 p.m. on the employees' own timeafter the store closed.The meeting was held as scheduled in Owen's office. Theemployees present were Bud Bishop and the five who hadsignedyunion applications. The only bargainingitem-ployees who did not attend were box boy Thomas Wolfe(hired in February) and bottle boy Paul Savanish.Therewas general discussion.One of the employees hada copy of the standard union contract. Owen suggestedthree alternatives. (1) They could leave things as they were.(2) They could have the union pay scale without the unioncontract, (3) They could have the Union. Owen explainedthat under any of these proposals the total wages paid couldnot exceed a fixed percentage of thegross salesof the store.If the employees selected either the second or the thirdalternative, they would work fewer hours per week for high-er rates of pay per hour. Owen exhibited a tentative sched-ule showing the name and days and hours which eachemployee would work under either the second or third alter-native, which contemplated identical hourly rates. He re-minded the employees that there was available, throughRoundup Grocery Company, health and welfare insurancecomparable to that in the union contract, and that Munroand Bishop had availed themselves of this privilege. At sometime during this meeting one of the employees said "Someof us have signed a union card."After presenting his proposals, Owen left the meeting andwaited in his car in the parking lot. The employees then hada discussion and an oral vote and decided "to go withOwen's plan rather than continue with the Union.Owenwas informed of this decision by Usher, Munro, and Bishop,who then asked, "What are we going to do about the cardswe signed?" Owen replied, "I suppose you ask for themback. Give Danny O'Bri en of the Retail Clerks a call andlet him know."On the following day the new schedule and the new hour-ly rates went into effect at store 1. Munro went to the unionoffice, reported to Mr. O'Brien on the occurrences of thenight before, and asked that all five applications be returnedto the signers.Early in March at store 2 clerk Violet Willms told Owenthat since she was working nights she was entitled to moremoney. Owen agreed and raised her pay by 20 or 25 centseffectiveMarch 11, 1969. Union was not mentioned in theconversation. In mid-March or late March, when Owen andWillms were having a general conversation about unions,Owen "said he would be glad to meet union wages if thatwas what the employees wanted but he wished they wouldcome to him with their problems before going to any placeelse." About the same time (mid or late March) Owen men-tioned to Luckey that store 2 employees could have a meet-ing and discuss `if they wanted to go union or whatever theywanted to do." Owen, in explanation of the foregoing, testi-fied:Q. At that time did you make any wage raises to theemployees of your Monroe Street store.A. No, I did not.Q. Did you have a meeting with the employees?A. No, I did not. When the people came to me andasked me questions about that they had been ap-proached by the union, I said, "I don't want to knowwhether you have signed a card or not." I said, "If thepeople would like to havea meetingand J would beinvited to it, then, fine," but I did not grant any wageraises or promise them anything unless they asked mefirst....Under date of March 19, 1969, O'Brien wrote to OwenstatingthattheUnion represented amajorityofRespondent's employees at stores 1 and 2, offering to dem-onstrate the truth of the claim, demanding recognition ofthe Union, and suggesting a meeting at the union office onMarch 26.Owen posted this letter on the employee bulletinboard at store 1 on March 20. That evening at her homeUsher typed the following letter:Mr. Danny O'Brien,We the employees of Owen's IGA No. 1-29th andRegal have previously asked for the return of our Un-ion applications. As of now we have not received themand we the undersigned hereby ask for theimmediatereturn of them.The above letter bearing the signatures of Munro, Ander-son, Usher, Annis, and Weidman was hand delivered to theunion office by Munro on March 21.On March 25 the Union filed the charge docketed as Case19-CA-4329 alleging intimidation and coercion at bothstores in violation of Section 8(a)(1) of the Act.On March 26 Owen met at the union office with O'Brienand with Roger Clark, the Union's regionalcoordinator forWashington, British Columbia, and Alaska. The union rep-resentatives produced eight applications for membershipand stated that these represented amajorityof OWEN'S IGA FOODLINERRespondent's employees at both stores. Owen replied thatthese eight did not constitute a majority.)One of the unionrepresentatives then asked for the names of all the employ-ees that Owen had in the two stores. Owen testified:They asked me what some of the names were and Iwas half-way through when I thought I had better talkto my counsel before I opened my mouth too much.On April 3, 1969, the Union filed the charge docketed asCase 19-CA-4342 alleging that on February 21, 1969, Re-spondent destroyed the Union's majority status by conductviolative of Section 8(a)(1) of the Act and refused to recog-nize or bargain with the Union. On April 11, 1969, thesecond charge was amended to allege that Respondent de-stroyed the Union's majority on February 21, 1969, and hassince refused to recognize and bargain with the Union, inviolation of Section 8(a)(1) and (5) of the Act. The GeneralCounsel's complaint issued on May 5, 1970.C.The AppropriateUnits and the Union's RepresentationThereinThe General Counsel argues that store 1 constitutes aseparate appropriate unit. The Union argues, in addition,that stores I and 2 also constitute a single appropriate unit.The Respondentargues:. in a situation of this sort, the Board could properlydetermine that either single stores or multiple storeunits are appropriate for bargaining purposes. Howev-er, the charging party has insisted that the unit consistsof both stores, and it would be unusual indeed for abargaining order to result for a different bargainingunit than that which the charging party contends exists.Respondent in this case would indeed be delivered aHobson's Choice since by expression. of a good faithdoubt that the union represented a majority in the bar-gaining unit demanded, he would, at his peril risk thatthe Board wouldselect a smallerbargaining unit, there-by placing the employer in a position of refusal tobargain over a unit different than that for which de-mand was made.The factors favoring a two-store unit are the followingsOwen controls the labor relations of both stores, spendsabout 40 hours per week at each store, and, in the absenceof the respectivestoremanagers,directly supervises thestore employees. Both stores are in the same city, only about6miles apart.The meat department employees at bothstores are represented by the same union of Meatcutters ina single-multtistore unit, which also includes store 3.The factors favoring a single-store unit are: Each storehas its own manager who has complete charge of hiring,firing, scheduling work, and directing all the employees inhis respective store. There is no interchange of employeesbetween stores. The stores are on opposite sides of the city,with communication between them impeded by the Spo-kane River, railroad tracks, and freeway. Respondent rec-ognized the appropriateness of a separate store unit in hisnegotiations with Munro and the store 1 employees.All parties agree that the store managers and the meatdepartment employees should be excluded from either unit.They differ on the unit placement of the following individ-uals:iThese eight included the applications of Weidman,who had resigned hisemployment on March 18, and of Forrest D. Wilbanks, an employee of store2, signed March24, 1969. The Uniondid not have the applicationof Luckeyand did not present the photostaticcopywhich it had retained,Itwas thusclear to Owen that the Union held applications from only 7 of the 15 or 16eligible employees in the two stores.279Guy Reed; Bernard Bishop, assistant manager, store 1; PaulSavanish, bottle boy, store 1; Louis Mendoza, store 2; andJerome Carlson, store 2.Guy Reed had retired after working for more than 24years for Albersons, the last 12 of which he was a supervisor.In February 1969 Owen engaged Reed for a salary of $125per month to rearrange all three of Respondent's stores toput them in a better merchandising. situation. In Februaryand March 1969 Reed worked at store 1, in'April at store2, in May at store 3, and in June at store I, when hisassignmentwas completed and his employment terminated.Reed reported directly to Owen and did not receive instruc-tion from any store manager. Neither did he wait on cus-tomers, man the check stand, or direct the work of any otheremployee. When Reed worked at store 3 where Respondenthad a union-shop contract with the Union, Reed was notrequired to join. I find that Reed was either' a managerialemployee, or an independent contractor and should be ex-cluded from either proposed bargaining unit.Bernard Bishop works as a clerk at store I from 2 to 9U in., Monday through Saturday. The store manager, ChrisOster, is on duty from 7 or 8 a.m. to,6 p.m., Monday throughSaturday. Owen Won duty and manages the store on Sun-day anSaturday.some evenings,during the week. In the absenceof both Oster and Owen, Bishop is in charge of the store.Bishop has non of the statutory indicia of supervisory au-thority.His interests are identical with -those of his fellowclerks and he should'be included in the bargaining unit.Paul Savanish worked at store 1 one-half hour every da ,Monday through Friday, and 3 hours on Saturday. HYsduties were to keep the basement cleaned up, take out,theused cartons and put them in the incinerator, and take careof the empty soft drink bottles which had been returned forregular part-time employee whose,interests were closely re-lated to those of box boys and that he should be includedin the bargainin unit.Louis Mendozg a worked at store 2. He was required to beon duty at 6:30 a.m. to help unload the freight when itarrived on Tuesdays and Fridays. If he completed this taskbefore time for him to report for his regular job as a dish-washer at a neighboring establishment he performed thenormal clerk's tasks of stamping and stocking merchandise.I find that Mendoza was a regular part-time employee andthat he should be included in the bargaining unit deemedmost appropnate by the Union.Jerome Carlson was a college student and worked parttime at store 2 'as a box boy and checker and helped, tounload the truck. In the first quarter of 1969 he earned $318.Carlson was a regular part-time employee and should ,beincluded in the unit deemed most appropriate by the Union.I find that a unit limited to the employees of store I isappropriate for the purposes of collective bargaining.PurityFood Stores Inc., etc.,60'NLRB 651, and cases there cited.I further find that from February 19 through March 9, 1969,the Union held valid designations from five employees in anappropriate unit of eight employees at store I.iAt no time did the Union 'representa majority,of theemployees in a two-store unit. There were, between Feb-ruary 19 and March 10, 1969, 16 employees in the unit? TheUnion in this period held valid designations from only sevenof these employees. The application of Luckey was obtainedunder a misunderstanding and was promptly returned.There is no,competent credible evidence that Luckey's re-2 The unitemployees at store I were:Anderson, Annis,Bishop,Munro,,Usher,Weidman,Wolfe,and SavanishiTheunitemployeesat store 2 were-Carlson,Jannsen,Luckey,Senter,Walters,Wibanks,Wilms, and Mendoza 280DECISIONS OF NATIONALLABOR RELATIONS BOARDquest for the return of her card was influenced in any waybe any action of Respondent.D.Concluding FindingsRespondent was enticed into the commission of unfairlaborpractices by the conduct of Munro in inviting Owento bid" against Munro's threat to go to the Union. All ofOwen's statements and actions prior to the moment on thenight of March 9 when he was informed, "some of us havesigned union cards,"were within theprotective ambit ofmanagement prerogative and free speech.Prior to that mo-ment Owen could reasonably believe that Munro wasspeak infor a majority of his employees at store 1,as in facthe was.-The proposals made by Owen were fair and openand honest.He was abiding by contracts with two unionsand other than expressing a mild preference for direct deal-ings made no antiunion statements.One of his alternativescontemplated that his employees would,after making theirdecision,request union representation and that Owenwould,on request,sign the standard union contract.When,however,Owen was informed:"some of us havesigned union cards,"he was put on notice that the Unionwas currently interested in securing the right of representa-tion, and put on notice that the Union might be, as it wasin fact at that very moment,the exclusive statutory repre-sentative of his employees for collective bargainingy con-tinuing to offer improvements in wages and workingconditions and by implementing improvements in wagesand hours after notice of thependency of union activity,Respondent violated Section8(a)(1) of the Act.N.L.R.B. v.Exchange Parts Co.,375 U.S. 405.The Union contributedto this enticement by failing to advise Respondent of thefact that it represented a majority of the employees at store1,while it attempted to secure sufficient authorizations fromemployees at store 2 to support a demand for recognitionat both locations.Other than the grant of higher wages andshorter hours to store I employees,Respondent engaged inno unfair labor practices.The wage increase to W llms wasgranted at her request in conformity with established prac-tice and in ignorance of her involvement with the Unionand ignorance of the existence of any attempt by the Unionto organize.The hours of one employee were reduced, butat her own request,and this did not constitute an unfairlabor practice.The comments of Owen to Willms and toLuckey were protected by Section 8(c) of the Act.Finally there is no explanation on this record for the factthat the General Counsel held this charge for a full yearbefore deciding to issue complaint.SeeN.L.R.B. v.MikeTrama,293F.2d 28(C.A. 9, 1961)andClark's Gamble Corp.v.N.L.R.B., 422F.2d 845(C.A. 6, March 4, 1970).There has been no refusal to bargain within the meaningof Section 8(a)(5) of the Act. The Supreme Court held inN.L.R.B.v.Gissel Packing Company,395 U.S. 575, 614(1969), that the Board"has long had a ... policyof issuinga bargaining order,in the absence of a Section 8(a)(5) viola-tion or even a bargaining demand,when that was the onlyavailable,effective remedy for substantial unfair labor prac-tices...."And in theSinclaircase,one of the cases coveredby theGisseldecision,the Supreme Court sustained a bar-galning order even though the findings which the Courtdeemed necessary for a Section 8(aX5) violation were lack-ing. The Court said(p. 615): "the Board made a finding, leftundisturbed by the First Circuit [397 F.2d 157] that theemployer's threats of reprisal were so coercive that,even inthe absence of a Section 8(a)(5) violation, a bargaining orderwould have been necessary to repair the unlawful effect ofthose threats."Neither of the conditions suggested by the SupremeCourt is satisfied here, and there is, on this record, no sup-port for an order requiring Respondent to bargain with theUnion in any unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above,have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices I will recommend that he ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.I recommend that the Respondentcease anddesist frominterfering with,restraining,or coercinghis employees inthe exercise of the rights guaranteed under Section 7 of theAct by granting economic benefits and by changing theterms and conditions of employment. However, nothingherein shall be construed as requiring the Respondent tovary or abandon any economic benefit or any term or con-dition of employment which he has heretofore established.Upon the basis of the above findings of fact and the entirerecord in thecase, I make the following:CONCLUSIONS OF LAW1.William P. Owen d/b/a Owen's IGA Foodliner, Re-spondentherein, is an employer withinthe meaning of Sec-tion 2(2) of the Actengaged in commerce and in a businessaffecting commercewithin themeaning ofSection 2(6) and(7) of the Act.2.Retail Clerks Union Local 1439, Retail Clerks Inter-national Association, AFL-CIO, is a labor organizationwithinthe meaningof Section 2(5) of the Act.3.By granting certain economic benefits to his employ-ees and by changing certain terms and conditions of em-ployment at a time when the Unionwas seeking to organizehis employees, the Respondent has interfered with, re-strained, and coerced his employeesin the exercise of therightsguaranteedin Section 7 of the Act in violation ofSection 8(axl) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law and upon the entire recordin this case, Ihereby recommend that Respondent, William P. Owend/b/a Owen's IGA Foodliner, his agents, successors, andassigns, shall:1.Cease and desist from:(a)Interfering with, restraining, or coercing his em-ployees in the exercise of rightsguaranteedin Section 7 ofthe Act by granting them economic benefits or by changingthe terms and conditions of their employment; provided,however, that nothing in this Recommended Order shall beconstrued as requiring Respondent to vary or abandon any OWEN'S IGA FOODLINEReconomic benefitor any termor conditionof employmentwhich he hasheretofore established.(b)In any like or relatedmanner interferingwith, re-straining,or coercinghis employeesin the exercise of theright to self-organization,to form labor organizations, tojoin or assistRetail Clerks-Union Local 1439, Retail ClerksInternationalAssociation, AFL-CIO, or any other labororganization,to bargaincollectively through representa-tives of theirown choosingg,and to engage in concertedactivitiesfor the purposesof collectivebargainingor othermutual aidor protection,or to refrain from any or all suchactivities.2.Takethe following affirmativeaction which I findwill effectuate the policiesof the Act:(a)Post at his store 1locatedat 29th Street and RegalStreet in Spokane,Washington,copies ofthe attached no-ticemarked "Appendix."4 Copies ofsaid notice, to be fur-nished bythe Regional Director for Region 19, shall, afterbeingduly signed by theRespondent,be posted by theRespondentimmediately uponreceipt thereof, and bemaintainedby him fora periodof 60 consecutive daysthereafter,in conspicuous places, all placeswhere notices toemployeesare customarilyposted.Reasonable steps shallbe taken by the Respondentto insurethatsaid notices arenot altered, defaced,or covered by any othermaterial.(b)Notify thesaid Regional Director, in writing, within20 daysfromthe date of the receiptof this Decision, whatsteps the Respondent has takento complyherewith.5APPENDIXNOTICE TOEMPLOYEES-281POSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterfere with,restrain,or coerce ouremployees in the exercise of the rights guaranteed inSection 7 of the Act by granting them economic bene-fits,or by changing the terms or conditions of theiremployment,provided,however,that nothing in thisDecision and Order requires us to vary or abandon anyeconomic benefit or anyterm or condition of employ-ment which has heretofore been established.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the right toself-organization, to form labor organizations, to joinor assist Retail Clerks Union Local 1439, Retail ClerksInternational Association,AFL-CIO,or any other la-bor organization, to bargain collectively through repre-sentatives of their own choosing, 'and to eng sge inconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection,or to refrainfrom any or all such activities.All our employees are free to become or remain, or torefrain from becoming or remaining,members of labor or-ganizations of their own choosing.WILLIAM P. OWENd/b/a OwEN's IGA FOODLINER(Employer)4 In the event no exceptions are filed as providedby Sec., 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder is enforced by a.Judgment of a United States Court of Appeals, thewords in the notice reading"Posted by order of the National Labor RelationsBoard"shall bechanged,to read"Posted pursuant to a judgment of theUnited StatesCourt of Appealsenforcing an order ofthe National LaborRelations Board."s In the event that this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notifythe Regional Director for Re-gion 19,in writing,within 10-daysfrom the date of this Order,what stepsithas taken to comply herewith."DatedBy(Representative(Title)This is anofficial notice and mustnot be defaced byanyone.This notice must remain postedfor 60consecutive daysfrom thedate of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay bedirectedto theBoard's Office,Repub-lic Bldg.,10th Floor, 1511 Third Avenue,Seattle,Washing-ton 98101,Telephone 206-583-7473.